t c memo united_states tax_court dean monahan and rosalie monahan petitioners v commissioner of internal revenue respondent docket no date tobias weiss for petitioners andrew m winkler for respondent memorandum findings_of_fact and opinion swift judge this case is before us on respondent’s motion for entry of decision in an affected-items notice_of_deficiency respondent determined additions to tax relating to petitioners’ federal_income_tax for as follows additions to tax sec amount a big_number a big_number percent of interest due on related tax_deficiency of dollar_figure after concessions the threshold issue for decision is whether resolution in this case of underlying issues namely a statute_of_limitations defense and petitioners’ liability for additions to tax is controlled by resolution of similar underlying issues in a related case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in jupiter florida on date petitioners invested dollar_figure ina limited_partnership known as barrister equipment associates serie sec_112 barrister on barrister’s federal partnership tax_return ordinary losses and investment tax_credits were reported relating to works of literature and to microcomputer disks on audit of barrister in a partnership proceeding respondent disallowed the claimed losses and credits in anderson equip associates et al barrister associates tax_matters_partner v commissioner docket no respondent’s disallowance of the partnership losses and credits claimed by barrister and by other related partnerships was challenged by barrister and by the other partnerships on date a settlement was entered into and an agreed decision was entered in anderson equip associates reflecting the disallowance of the losses and credits claimed by barrister and by the other partnerships with respect to petitioners the disallowance of barrister’s claimed losses and credits resulted in a tax_deficiency for petitioners for of dollar_figure on and about date as a result of the disallowance of barrister’s claimed losses and credits respondent issued affected-items notices of deficiency to petitioners and to the other limited partners of barrister and of the other related partnerships the affected-items notice_of_deficiency that petitioner received from respondent asserted among other things the additions to tax at issue herein rosalie monahan a petitioner herein also participated as an executrix for a relative in the related case of 177_f3d_119 2d cir affg tcmemo_1997_ chimblo involved investments similar to those involved in - - barrister and a limited_partnership that also was a party in anderson equip associates v commissioner supra our opinion in chimblo v commissioner supra was filed in december of therein we sustained respondent’s imposition of sec_6653 a and additions to tax on date in the instant case petitioners and respondent entered into a settlement stipulation referred to by the parties as a piggyback_agreement which provided that all of the issues in the instant case would be resolved on the same basis as those issues are finally resolved in chimblo v commissioner supra the stipulation specifically stated as follows all of the remaining issues in this case shall be resolved on the same basis and by application of the same formula as that which resolves the like issues in the case in this court of catherine chimblo and estate of gus chimblo deceased catherine chimblo executrix docket no hereafter the controlling case as if petitioners in this case were the same as the taxpayers in the controlling case if an issue in the controlling case is appealed the final_decision whether on appeal or on remand shall be binding on the like issue in this case in a number of motions for continuance of scheduled trial dates filed subsequently to the above date settlement stipulation the parties herein represented to the court that all of the disputed issues in this case would be resolved on the same basis as the final resolution of those issues in chimblo v commissioner supra in a motion for continuance filed on date the parties represented that all of the issues in this case shall be resolved on the same basis as such issues are resolved in the case in this court of chimblo ina motion for continuance filed on date the parties again represented that all of the issues in this case shall be resolved on the same basis as such issues are resolved in the case in this court of chimblo based on the above representations we granted the requested continuances of the scheduled trial dates awaiting the outcome of the appeal to the court_of_appeals for the second circuit that had been filed in chimblo among other issues the primary issue decided in chimblo was whether individual partners could in an affected-items proceeding raise a statute_of_limitations issue relating to the audit of the underlying partnership where such statute_of_limitations issue had not been raised in the related partnership level proceeding in its opinion filed on date the court_of_appeals for the second circuit affirmed our decision in chimblo and held that the failure to raise a statute_of_limitations issue in a partnership level proceeding precluded the issue being raised in an affected-items proceeding chimblo v commissioner supra pincite the court_of_appeals for the second - - circuit also affirmed imposition against the taxpayers therein of additions to tax under sec_6653 a and id opinion a settlement stipulation such as a stipulation to be bound by a controlling case is in all essential characteristics a mutual contract entitled to all of the sanctity of any other contract 26_tc_171 general principles of contract law are applied in construing such agreements 52_tc_420 as we understand the language of petitioners’ and of respondent’s date settlement stipulation it provides that all of the remaining issues in this case shall be resolved on the same basis as those issues are finally resolved in chimblo v commissioner supra as indicated in chimblo the court_of_appeals for the second circuit concluded as have other courts that under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 a statute_of_limitations defense regarding an adjustment to a partnership_item must be raised in a partnership level proceeding chimblo v commissioner supra pincite 133_f3d_469 7th cir 102_tc_683 93_tc_730 87_tc_783 967_fsupp_505 n d ga the tefra partnership procedures are applicable to partnership taxable years beginning after date the effective date of tefra tefra sec_407 96_stat_670 among other arguments petitioners argue that barrister’s taxable_year began before date that the thfra partnerships procedures and the above cases are not applicable and that petitioners individually in the instant case should be allowed to assert the statute_of_limitations as an affirmative defense if barrister for its tax_year was not to be governed by the tefra partnership proceedings it would have been nonsensical for petitioners to enter into the above settlement stipulation to the effect that the issues in the instant case were to be controlled by chimblo v commissioner supra further petitioners did not invest in barrister until december of and nothing in the record indicates that barrister’s taxable_year began before december of as the parties stipulated the statute_of_limitations defense that petitioners would now assert is controlled by the resolution of that issue by the court_of_appeals for the second --- - circuit in chimblo and petitioners are not allowed to raise that issue in this case other arguments made by petitioners have been considered and are without merit to reflect the foregoing an appropriate order and decision will be entered
